Citation Nr: 0627239	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-02 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and schizophrenia. 

2.  Entitlement to an effective date earlier than April 1, 
2003 for nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating determination and rating 
decision dated in April 2003 and June 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In the April 2003 rating determination, the RO 
granted nonservice-connected pension benefits to the veteran 
and assigned an effective date of April 1, 2003.  In the June 
2004 rating decision, the RO denied service connection for 
PTSD.  The veteran, who had active service from February 1972 
to January 1974, appealed the issue of entitlement to an 
earlier effective date for his nonservice-connected pension 
benefits and the denial of his PTSD claim to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board notes that the RO has addressed both the matter of 
service connection for an acquired psychiatric disorder as 
well as PTSD.  As such, the Board finds that it has 
jurisdiction over both claims and will adjudicate them on the 
merits in the following decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have an established diagnosis of 
PTSD.  

3.  Schizophrenia was not manifested in service or for many 
years following service, and is not shown to be causally or 
etiologically related to service.  

4.  Entitlement to nonservice-connected pension benefits was 
denied by the RO in a rating decision dated in April 2000; 
and the veteran was notified of that decision that same 
month.  The veteran did not appeal that decision within one 
year of being notified.

5.  On March 28, 2003, the RO received the veteran's claim 
for nonservice-connected pension benefits, and evidence 
submitted in support of the claim reflects his status of 
being permanently and totally disabled for pension purposes 
effective April 1, 2003.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service, nor 
may it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2005).

2.  Schizophrenia was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2005).

3.  The criteria for an effective date prior to April 1, 2003 
for the grant of nonservice-connected pension benefits have 
not been met. 38 U.S.C.A. §§ 1502, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD and schizophrenia, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

Prior to the initial adjudication of the veteran's service 
connection claim, a letter dated in February 2004 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim.  The February 2004 letter informed 
the veteran that additional information or evidence was 
needed to support his claim; and asked the veteran to send 
the information to VA. Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II).  

The veteran's service medical records and VA treatment 
records have been obtained, to the extent possible.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  In regards to his claim of 
entitlement to service connection for PTSD, the veteran 
underwent a VA examination in March 2004.  During this 
examination, the examiner diagnosed the veteran with 
schizophrenia, reported that there was no evidence of 
schizophrenia noted in service, and stated that the veteran's 
first psychotic break did not occur until many years after 
service.  See March 2004 examination report, p. 6.  

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD and schizophrenia, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

As for the veteran's claim of entitlement to an effective 
date prior to April 1, 2003, for the grant of nonservice-
connected pension benefits, the Board finds that the 
disposition of this claim is based on the law, and not the 
facts of the case.  As such, the claim must be denied based 
on a lack of entitlement under the law. See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  The provisions of the Veterans 
Claims Assistance Act of 2000 have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, are dispositive in a matter. See Manning v. 
Principi, 16 Vet. App. 534, 542-543 (2002); see also 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

In this regard, the Board observes that the veteran has been 
granted nonservice-connected pension benefits on the basis of 
an amendment to 38 U.S.C.A. § 1502 that became effective in 
September 2001.  This amendment allowed the VA to consider a 
veteran to be permanently and totally disabled if he was 
determined to be disabled for SSA purposes. Pub. L. No. 107-
103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001).  Prior to 
that date, a Social Security disability determination was 
evidence to be considered in analyzing a claim for pension 
benefits, but was not evidence per se of disability for VA 
purposes.  Roberts v. Derwinski, 2 Vet. App. 387 (1992).  As 
will be explained in more detail below, the veteran argues 
entitlement to an earlier effective date based upon two 
nonservice-connected pension applications he submitted in 
January 2000 and July 2000, over a year prior to the 
amendment of 38 U.S.C.A. § 1502.  

Where pension is awarded pursuant to a liberalizing law, the 
effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act.  38 C.F.R. § 3.114.  Thus, the 
veteran's January 2000 and July 2000 applications for cannot 
warrant the assignment of effective date prior than September 
2001, as that was the date the 38 U.S.C.A. § 1502 amendment 
became effective.  Since there is no record (or contention by 
the veteran) that a claim for nonservice-connected pension 
benefits was received at any time after September 2001 and 
prior to March 2003, the veteran's claim can be decided as a 
matter of law.  

B.  Entitlement to service connection for PTSD

The veteran contends that he is entitled to service 
connection for PTSD related to stressful events he 
experienced in Vietnam.  While viewing the evidence in the 
light most favorable to the veteran in this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim; as such, his appeal as to this issue must be 
denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as psychosis, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Service connection for PTSD 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of DSM-IV); (2) a link, established by medical 
evidence, between the veteran's current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 
3.304(f).

The veteran does not allege, nor do his service personnel 
records show, that he was involved in combat.  Rather, the 
veteran asserts that while serving in basic training in the 
United States, he was traumatized by witnessing the suicides 
of fellow servicemen. See March 2004 examination report, p. 
1.  He also alleges that during a tour in Vietnam, he was 
exposed to dangerous booby traps which frightened him. Id.  
While the veteran's service personnel records reveal that he 
served abroad during his period of active service, they do 
not reflect that he served within the Republic of Vietnam.  
Rather, the records show that the veteran was stationed in 
Okinawa, Japan. See veteran's report of transfer or 
discharge; record of service ("3d Bn, 12th Mar"); 
administrative remarks dated in September 1972 ("Attended 
two hour indoctrination of SOFA legal implication of 
reversion of Okinawa"); division special order number 892-73 
("Kadena AFB"); service medical records dated from October 
1972 to December 1972 regarding treatment at a battalion aid 
station in Fuji, Japan (BAS . . . Fuji").  Since the 
veteran's alleged PTSD stressors are not related to combat 
exposure, the veteran is not entitled to the relaxed 
evidentiary standard of proof regarding events that occurred 
during combat pursuant to 38 U.S.C.A. § 1154(b); and 
verification of his alleged PTSD stressors is required for 
service connection to be granted. See 38 C.F.R. § 3.304(f); 
Zarycki v. Brown, 6 Vet. App. 91, 93 (1993); See also 
Collette v. Brown, 82 F.3d 389 (1996).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In analyzing the evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim and that his appeal 
must be denied.  As will be explained in more detail below, 
the medical evidence of record fails to show that the veteran 
meets any of the elements of the PTSD service connection 
test.  

With regard to the first element necessary for a grant of 
service connection (a current medical diagnosis of PTSD), the 
medical evidence reveals that the veteran has been diagnosed 
post-service with (1) alcohol dependence, (2) alcohol abuse, 
(3) marijuana dependence, (4) personality disorder not 
otherwise specified with schizotypal, antisocial and paranoid 
traits, and (5) paranoid schizophrenia. See May 2003 medical 
record report referring to April 1993 hospitalization; March 
2004 VA examination report; VA medical records dated from 
February 2003 to January 2005.  His most consistent diagnosis 
post-2000 has been paranoid schizophrenia and alcohol abuse. 
See VA medical records dated from February 2003 to January 
2005.  Notably, none of the veteran's post-service medical 
records set forth a diagnosis of PTSD. Id.  

In addition to the foregoing, and most compelling of all the 
evidence on file, is the report of the veteran's March 2004 
VA examination for PTSD.  The March 2004 report indicates 
that the examiner (a PhD), reviewed the veteran's claims 
file, obtained a complete social and medical history from the 
veteran that included the veteran's account of his traumatic 
stressor events, and performed a PTSD assessment.  In doing 
so, the examiner found no evidence of PTSD.  See March 2004 
examination report, 6.  Rather, he diagnosed the veteran with 
paranoid type schizophrenia, alcohol dependency in remission, 
and marijuana abuse.  Id.  The Board finds the March 2004 
examination report not only to be persuasive, but 
uncontroverted.  Reviewing the March 2004 examination report 
in conjunction with the other post-service medical evidence 
of record leads the Board to the conclusion that the veteran 
does not have PTSD.  Thus, the first element of the PTSD 
service connection test has not been met.  Absent medical 
evidence indicating that the veteran has a current diagnosis 
of PTSD, the second element of the PTSD service connection 
test also cannot be met since this element requires a medical 
opinion linking a diagnosis of PTSD to an event or injury in 
service.  

Lastly, the Board observes that the veteran's service medical 
records do not support his claim as they do not report any 
complaints, treatment or diagnoses of psychiatric problems in 
service. See service medical records dated from February 1972 
to October 1973.  The Board acknowledges that the veteran's 
service medical file does not contain a separation 
examination report.  However, the records contained in the 
file reflect that the veteran was examined in 1973 and found 
unfit for full duty due to a mallet finger deformity and an 
old acromioclavicular separation of his shoulder. See 
November 1973 report of medical board; December 1973 physical 
evaluation board - proceedings and findings.  Based upon 
these disorders, the service medical board recommended that 
the veteran be discharged; and the veteran signed a statement 
acknowledging the board's findings. Id.; November 1973 
statement of patient.  The veteran's DD 214 form reflects 
that he was discharged due to these physical disabilities.  
See report of transfer or discharge.  Nowhere in the service 
records is there any indication that the veteran experienced 
psychiatric problems in service or upon his separation from 
service. 

The Board observes that the claims file contains VA medical 
records and examination reports dated from 1974 to 1981 that 
reflect treatment for the veteran's shoulder and finger 
disorders, but do not indicate any difficulties with mental 
health problems to include PTSD.  See VA examination reports 
dated in August 1974 and September 1974; VA medical records 
dated from November 1975 to September 1981. 

In sum, the veteran's claim of service connection for PTSD 
must fail as:  1)  there is no competent medical evidence of 
PTSD, 2) there is no link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor, 3) and there is no credible supporting evidence 
that his claimed in-service stressors occurred.  38 C.F.R. § 
3.304(f).

C.  Entitlement to service connection for schizophrenia 

The veteran's representative has also asserted a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  See July 2006 
appellant's brief.  In support of this claim, the 
representative references the RO's Statement of the Case 
(SOC) in which the rating specialist reported that "there is 
medical evidence in the file indicating [the veteran had] a 
diagnosis of psychiatric problems shortly after [his] 
discharge from service."  Id., p. 2; April 2005 statement of 
the case, p. 12.  While the April 2005 SOC in fact states 
that medical evidence dated shortly after service is 
reflective of mental health problems, a review of the claims 
file clearly shows that this statement was made in error and 
was the result of a typographical error.  It is clear within 
the context of the file that the statement in the SOC should 
have read that there is no medical evidence in the file 
indicating the veteran had a diagnosis of psychiatric 
problems shortly after his discharge from service.   

The immediate post-service medical records dated from 1974 to 
1981 treatment records contained in the claims file reveal 
treatment only for the veteran's shoulder and finger 
disorders.  See VA examination reports dated in August 1974 
and September 1974; VA medical records dated from November 
1975 to September 1981.  The records do not reveal any 
complaints or treatment regarding psychiatric problems or 
concerns on the part of the veteran.  Id.  The veteran's 
first complaints of nervousness and paranoid symptomatology 
occurred in 1993, at a time when he was being treated for 
alcohol dependency. See VA medical records dated in May 1993 
and June 1993.  It was during this time that the veteran was 
diagnosed with a personality disorder not otherwise specified 
with schizotypal, antisocial and paranoid traits. See May 
1993 discharge diagnosis; see also VA treatment summary and 
discharge note dated from May 1993 to October 1993.  

According to the March 2004 VA examination report, the 
veteran was first diagnosed with paranoid schizophrenia in 
2000.  However, the first medical record contained in the 
claims file actually referring to treatment for schizophrenia 
is dated in February 2003. See February 2003 VA medical 
records.  Whether the veteran's schizophrenia was first 
diagnosed in 2000 or 2003 is not of particular relevance to 
the analysis of this claim since the veteran was discharged 
from service in January 1974.  In order to establish 
entitlement to service connection for schizophrenia, the 
evidence must show symptomatology associated with 
schizophrenia in service or within one year of separation 
from service (i.e. in 1974 and 1975).  Neither has been shown 
in this case.    

In addition, the Board observes that none of the medical 
providers who have diagnosed the veteran with psychiatric 
problems or schizophrenia have opined that these mental 
health problems are related to the veteran's period of 
service.  In fact, the March 2004 VA examiner who diagnosed 
the veteran with paranoid schizophrenia (not PTSD) reported 
that he found no evidence of schizophrenia noted in the 
veteran's service records and that the veteran's first 
psychotic break evidently did not occur until many years 
after service. See March 2004 VA examination report, p. 6.  

Thus, even though the veteran's post-service medical records 
clearly show that he has a present diagnosis of paranoid 
schizophrenia (VA medical records dated from February 2003 to 
January 2005; VA examination report dated in March 2004), 
there must be more than just medical evidence of a current 
disability for service connection to be granted.  There must 
also be (1) an in-service occurrence or injury and (2) a 
medical opinion establishing a nexus between the current 
disability and the in-service event.  In this case, neither 
of these requirements has been met. Specifically, the 
veteran's service medical records do not reflect any 
complaints, treatment or diagnoses of psychiatric problems in 
service; nor do his post-service medical records immediately 
after service reveal such a diagnosis or symptomatology.  See 
service medical records dated from February 1972 to October 
1973.  In addition, the claims file does not contain any 
medical opinion by a medical provider which establishes a 
nexus between the veteran's schizophrenia and his time in 
service.  Absent evidence of psychiatric problems in service 
or within one year of separation from service, and a medical 
opinion linking the veteran's current diagnosis of 
schizophrenia to these mental health problems, service 
connection for schizophrenia must be denied.  

D.  Entitlement to an earlier effective date  

The veteran was originally denied entitlement to nonservice-
connected pension benefits in April 2000.  See January 2000 
claim; April 2000 rating decision.  At the time of the 
veteran's original claim, the law provided for the payment of 
a nonservice-connected disability pension to a veteran of a 
war who had the requisite service and who was permanently and 
totally disabled.  38 U.S.C.A. §§ 1502, 1521.  

Basic entitlement existed if: (1) a veteran served in the 
active military, naval or air service for ninety (90) days or 
more during a period of war; (2) was permanently and totally 
disabled from nonservice-connected disability not due to the 
veteran's own willful misconduct; and (3) met the net worth 
requirements under 38 C.F.R. § 3.274, and did not have an 
annual income in excess of the applicable maximum annual 
pension rate specified in 38 C.F.R. § 3.23.  See 38 C.F.R. 
§ 3.23.

With respect to the second prong of the test, permanent and 
total disability could be shown in one of two ways: either 
(1) the veteran had to have been unemployable as a result of 
a lifetime disability, i.e., an "objective" standard; or (2) 
if not unemployable, he had to have suffered from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation, i.e., a "subjective" standard.  See 38 
U.S.C.A. §§ 1502(a)(1), 1521(a); 38 C.F.R. §§ 3.321(b)(2), 
4.15, 4.16, and 4.17.  Furthermore, it was necessary that the 
evidence demonstrate permanent disability of sufficient 
severity as to render the veteran unable to secure and 
maintain substantially gainful employment consistent with his 
age, education, and work experience.  Unemployment did not, 
in and by itself, constitute eligibility for pension 
purposes.

Following the denial of the April 2000 rating decision, the 
veteran submitted another application for which he requested 
nonservice-connected pension benefits for those disorders 
referenced in the April 2000 rating decision.  See July 2000 
application for compensation.  It is noted that the July 2000 
submission is not a timely notice of disagreement with the 
April 2000 decision; and there is no other document on file 
which could be construed as such.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  In 
sum, the April 2000 RO decision became final due to the 
veteran's failure to timely appeal.  Following consideration 
of the July 2000 application, the RO, in an August 2000 
decision, denied the veteran's claim on the basis that new 
and material evidence had not been submitted to reopen the 
claim.  See August 2000 letter from the RO.  The August 2000 
RO decision became final as well due to the failure to timely 
appeal. 

Effective in September 2001, the provisions of 38 U.S.C.A. § 
1502 were amended to provide that VA would consider a veteran 
to be permanently and totally disabled if he was a patient in 
a nursing home for long-term care due to disability or 
determined to be disabled for SSA purposes.  Pub. L. No. 107-
103, Section 206(a), 115 Stat. 990 (Dec. 27, 2001).  The law 
continued to authorize payment of pension benefits to a 
veteran of war who had the requisite service and who was 
permanently and totally disabled due to disabilities not the 
result of his willful misconduct.  38 U.S.C.A. §§ 1502, 1521 
(West 2002); 38 C.F.R. § 3.342 (2005).  Permanent and total 
disability was defined to exist where the person was 
unemployable as a result of disability reasonably certain to 
last throughout the remainder of the person's life.  Talley 
v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 
3.340(b), 4.15 (2005).  

The veteran submitted another claim for nonservice-connected 
pension benefits that was received by the RO on March 28, 
2003.  See memorandum from the veteran's representative.  
With the request for pension benefits, the veteran's 
representative attached a report from the SSA, dated on April 
1, 2003, that indicated the veteran was found to be eligible 
for SSA payments. See SSA Data sheet.  In an April 2003 
letter, the RO notified the veteran that his request for 
nonservice-connected benefits had been granted effective 
April 1, 2003.  The veteran disagreed with the assigned 
effective date, contending he was entitled to an effective 
date prior to April 1, 2003, based upon his January 2000 and 
July 2000 claims.  See December 2003 clarification of notice 
of disagreement. 

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date of an award 
of VA nonservice-connected disability pension shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date entitlement arose.  38 U.S.C.A. § 5110; 38 
C.F.R.§ 3.400(b).  The effective date for pension claims 
received on or after October 1, 1984, is the date of receipt 
of the claim, unless, within one year from the date on which 
the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the 
result of the veteran's own willful misconduct, was so 
incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled. 38 C.F.R. § 
3.400(b)(1)(ii)(A)-(B).

Where pension is awarded pursuant to a liberalizing law, the 
effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act.  38 C.F.R. § 3.114.

In this case, the RO originally denied pension benefits 
because the veteran was not shown to have a single 
disability, not due to willful misconduct, that was totally 
disabling.  After using the combined rating schedule set 
forth at 38 C.F.R. § 4.25 at that time, the veteran's 
disabilities - 10 percent for a left shoulder disability and 
a noncompensable (zero percent) evaluation for a right fifth 
finger disability - were not more than 40 percent disabling 
when combined under that regulation.  Therefore, the veteran 
could not "objectively" warrant a permanent and total 
disability evaluation for pension purposes.  See 38 U.S.C.A. 
§ 1502(a)(1) (West 1999); 38 C.F.R. § 4.16 (2000); April and 
August 2000 rating decisions.  The record shows that the RO's 
decisions were not appealed, as discussed above.  Since an 
appeal was not filed, those rating decisions became final as 
provided in 38 U.S.C.A. § 7105(c).  Therefore, the effective 
date for the veteran's pension claim could be no earlier than 
his March 28, 2003, claim.  Commencement of payment of VA 
monetary benefits is delayed until the first day of the 
calendar month following the month in which the effective 
date of the award is assigned.  See 38 U.S.C.A. § 5111(a) 
(West 2002); 38 C.F.R. § 3.31.  As such, payments were 
properly commenced as of April 1, 2003.  Further, it is noted 
that April 1, 2003, was the date noted within the SSA 
document indicating that the veteran was entitled to receive 
benefits.   

The veteran's representative disagrees with the finality of 
the April 2000 decision and argues that this lack of finality 
allows for an effective date earlier than April 1, 2003, 
because the RO had a duty to assist the veteran in the 
development of his original claim and failed to fulfill that 
duty.  Specifically, the representative contends that even 
though the veteran indicated in his January 2000 application 
for benefits that he had been denied SSA benefits at that 
time, the VA "never developed for any SSA records." See 
July 2006 appellant's brief, pgs. 2-3.  By failing to assist 
in this development, the representative argues that the 
veteran's claim was incomplete and never became final. Id., 
p. 3.  Second, the representative asserts that since the 
April 2000 decision was not a final decision, new and 
material evidence was not needed to reopen the veteran's 
claim in July 2000.  Id.  Lastly, the representative contends 
that the August 2000 letter that informed the veteran that 
new and material evidence was needed to reopen his claim did 
not "specifically address the [veteran's] pension" claim; 
and therefore the claim can also be considered open. Id.  

The Board finds the representative's arguments to be 
unpersuasive in light of the laws in affect at the time of 
the April 2000 rating decision and the August 2000 letter 
from the RO.  In this regard, the Board observes that the 
duty to assist requirements of the November 2000 Veterans 
Claims Assistance Act were not in existence at the time of 
the veteran's original claim.  Under the laws and regulations 
in affect at that time, the RO did not have an obligation to 
investigate the veteran's Social Security records unless the 
veteran's claim was shown to be well-grounded. 38 U.S.C.A. § 
5107(a) (West 1999)("[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded").  The veteran was given the opportunity to 
show that his claim was well-grounded by appearing for a VA 
examination scheduled by the RO; however, he failed to do so. 
See April 2000 rating decision, p. 5.  In addition, the 
veteran's statement that he was not receiving Social Security 
disability at the time he submitted his application for 
compensation would have led the RO to the conclusion that 
Social Security records did not need to be obtained. See 
January 2000 income - net worth and employment statement.  
Notably, the Board observes that the veteran has not 
contended or shown that he was in receipt of Social Security 
benefits at the time of either the original denial of pension 
benefits or at the time of his July 2000 request to reopen.  
In fact, there are no records contained in the claims file 
indicating that the veteran received SSA benefits prior to 
April 1, 2003.  

Even assuming that the veteran was in receipt of SSA benefits 
prior to April 1, 2003, and the RO had a duty (and failed in 
the duty) to assist the veteran in obtaining those records, 
the failure to investigate the veteran's Social Security 
records did not prejudice the veteran in this case and would 
not result in the claim remaining open.  Even if the evidence 
indicated that the SSA had ruled the veteran was disabled in 
either April 2000 or July 2000, such a finding would not have 
established, in and of itself, that the veteran was 
permanently and totally disabled for pension purposes 
according to the laws and regulations governing VA at that 
time.  See Roberts v. Derwinski, supra.  While a decision by 
the SSA would have been relevant in the analysis of the 
veteran's claim, it would not have required the RO to grant 
nonservice-connected pension benefits to the veteran. Id., p. 
391.  The regulations governing pension did not change until 
September 2001.  Thus, a decision granting SSA benefits was 
not controlling in a VA pension claim; and therefore the RO 
was not obligated to assist in investigating those records 
until the veteran's claim was determined to be well-grounded.  
The Board also finds the representative's argument that the 
August 2000 letter was insufficient since it did not 
specifically refer to the veteran's pension claim to be 
unpersuasive since this letter clearly references the 
veteran's July 2000 application for compensation.  Thus, the 
Board finds that the April 2000 decision was a final decision 
for purposes of this appeal; and that new and material 
evidence was needed in July 2000 for the claim to be 
reopened.   

In addition, since 38 U.S.C.A. § 1502 was not amended until 
September 2001 (allowing SSA disability benefits to be viewed 
as evidence per se of disability), the veteran would not have 
been entitled to an effective date earlier than September 
2001.  38 C.F.R. § 3.114 (Where pension is awarded pursuant 
to a liberalizing law, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the act).  Regardless, the 
evidence has not shown that the veteran was entitled to 
receive Social Security benefits anytime prior to April 2003 
since (1) there is no record that a claim for nonservice-
connected pension was received at any time after September 
2001 and prior to March 28, 2003; (2) no evidence that the 
veteran was in receipt of SSA benefits prior to April 2003; 
nor is there (3) any evidence which shows that the veteran 
was prevented from applying to reopen his claim earlier due 
to physical or mental incapacity.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(b)(1)(ii)(A).  Thus, the earliest date for 
which entitlement to a nonservice-connected pension could be 
granted is April 1, 2003; and there would be no basis to 
grant an earlier effective date prior to April 1, 2003 
pursuant to 38 C.F.R. § 3.114.  

The Board therefore concludes that the preponderance is 
against the veteran's claim, for the reasons discussed above.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as a preponderance of 
the evidence against the veteran's claim, the doctrine is not 
applicable. See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for PTSD and an acquired psychiatric 
disorder, including schizophrenia, is denied. 

An effective date prior to April 1, 2003, for nonservice-
connected pension benefits is denied. 



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


